Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/656554, filed on 10/17/2019. Claims 1-17 are
currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "said third motorized propeller" in the first line of the Claim. There is insufficient antecedent basis for this limitation in the claim. The third motorized propeller is claimed in Claim 4 and as Claim 5 is dependent on Claim 3, there is a lack of antecedent basis.
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Purwin et al. (US 10000284 B1).

Regarding Claim 1, Purwin teaches a lighter-than-air toy drone assembly comprising:
	a first conduit that progresses along a first axis (Fig. 8 element 214);
	a first motorized propeller for selectively moving air through said first conduit (Fig. 8 element 204);
	a second conduit that progresses along a second axis (Fig. 8 element 244), wherein said second axis is perpendicular to said first axis (Shown in Fig. 7 and 8);
	a second motorized propeller for selectively moving air through said second conduit (Fig. 8 element 254);
	a controller for controlling said first motorized propeller and said second motorized propeller in response to transmitted commend signals (“The onboard control element may also provide connectivity to a controller for any other suitable control of the UAV such as directed flight”, Col. 3 lines 56-58);
(“The onboard power supply 284 can include a rechargeable battery, which may be connectable to a recharging station or external power supply via a power supply port 282”, Col. 23 lines 8-11), wherein said at least one battery, said first conduit, said second conduit, said first motorized propeller, said second motorized propeller, and said controller have a combined weight;
	at least one balloon that is inflated with a lift gas, wherein said at least one balloon does not intersect said first axis or said second axis (The balloon of Purwin does not intersect the axes of the conduits as there is a hole through the balloon at the axes to allow for air flow.), and wherein said balloon creates lift that is at least equal to said combined weight (“In various embodiments, the volume of the shell 202 and the particular lifting gas may be selected so as to provide a buoyant force that approaches, meets, or exceeds a weight of the components of the UAV and/or a weight of the components plus a projected range of weights representing a payload or cargo of the UAV”, Col. 17 lines 41-45).


Regarding Claim 2, Purwin teaches the limitations set forth in Claim 1.
	Purwin further discloses said first axis of said first conduit is vertically oriented (Element 214 shown in Fig. 7 and 8).

Regarding Claim 3, Purwin teaches the limitations set forth in Claim 2.
Purwin further discloses said second axis of said second conduit is horizontally oriented (Element 244 shown in Fig. 7 and 8).


Regarding Claim 6, Purwin teaches the limitations set forth in Claim 1.
	Purwin further discloses said at least one balloon includes a balloon with an opening formed therethrough, wherein said opening aligns with said second axis (Conduit 244 runs through entire balloon, therefore an opening is formed therethrough).

Regarding Claim 7, Purwin teaches the limitations set forth in Claim 1.
	Purwin further discloses said at least one balloon includes a balloon with a first opening formed therethrough, wherein said first opening aligns with said second axis (Conduit 244 runs through entire balloon, therefore an opening is formed therethrough).

Regarding Claim 8, Purwin teaches the limitations set forth in Claim 7.
	Purwin further discloses said at least one balloon includes a balloon with a second opening formed therethrough, wherein said second opening aligns with said first axis (Conduit 214 runs through entire balloon, therefore an opening is formed therethrough).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Purwin et al. (US 10000284 B1) in view of Mitchell (US 20180281949 A1).

Regarding Claim 4, Purwin teaches the limitations set forth in Claim 3.
	Purwin fails to teach a third motorized propeller in said second conduit for selectively moving air through said second conduit.
	However, Mitchell teaches a third motorized propeller in said second conduit for selectively moving air through said second conduit (Fig. 1D elements 120a and 116a).
	Purwin and Mitchell are both considered analogous to the claimed invention as they are both in the same field of aircraft propulsive devices. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fan system of Purwin to have included a second fan in the duct as shown in Mitchell. Doing so would have allowed for more control of the thrust and better gyroscopic control of the drone.  


Regarding Claim 5, Purwin teaches the limitations set forth in Claim 3.
	Purwin fails to teach said controller is capable of selectively rotating said second motorized propeller and said third motorized propeller in common directions and in opposite directions.
	However, Mitchell teaches said controller is capable of selectively rotating said second motorized propeller and said third motorized propeller in common directions and in opposite directions (“In an exemplary embodiment the first motor and the second motor of each rotor assembly may be configured to counter-rotate. However, it should be appreciated that this is not intended to be limiting, and in exemplary embodiments the first motor and the second motor of each rotor assembly may rotate in the same direction”, Par. [0036] lines 1-6).



Regarding Claim 9, Purwin teaches a lighter-than-air toy drone assembly comprising:
	a first conduit that progresses along a first axis (Fig. 8 element 214); a first motorized propeller for selectively moving air through said first conduit (Fig. 8 element 204);
	a second conduit that progresses along a second axis (Fig. 8 element 244), wherein said second axis is perpendicular to said first axis (Shown in Fig. 7 and 8);
	at least one balloon that is inflated with a lift gas (“In various embodiments, the volume of the shell 202 and the particular lifting gas may be selected so as to provide a buoyant force that approaches, meets, or exceeds a weight of the components of the UAV and/or a weight of the components plus a projected range of weights representing a payload or cargo of the UAV”, Col. 17 lines 41-45), wherein said at least one balloon does not intersect said first axis or said second axis (The balloon of Purwin does not intersect the axes of the conduits as there is a hole through the balloon at the axes to allow for air flow.).
	Purwin fails to teach a set of motorized propellers disposed in said second conduit, wherein said set of motorized propellers can be selectively controlled to move air in a common direction and in opposing directions through said second conduit;
	However, Mitchell teaches a set of motorized propellers disposed in said second conduit, wherein said set of motorized propellers can be selectively controlled to move air in a common direction and in opposing directions through said second conduit (“In an exemplary embodiment the first motor and the second motor of each rotor assembly may be configured to counter-rotate. However, it should be appreciated that this is not intended to be limiting, and in exemplary embodiments the first motor and the second motor of each rotor assembly may rotate in the same direction”, Par. [0036] lines 1-6);
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fan system of Purwin to have included a second fan in the duct as shown in Mitchell. Doing so would have allowed for more control of the thrust and better gyroscopic control of the drone.  

Regarding Claim 10, Purwin and Mitchell teach the limitations set forth in Claim 9.
	Purwin further discloses a controller for controlling said first motorized propeller and said set of motorized propellers in response to transmitted command signals (“The onboard control element may also provide connectivity to a controller for any other suitable control of the UAV such as directed flight”, Col. 3 lines 56-58).

Regarding Claim 11, Purwin and Mitchell teach the limitations set forth in Claim 9.
	Purwin further discloses said first axis of said first conduit is vertically oriented (Element 214 shown in Fig. 7 and 8).

Regarding Claim 12, Purwin and Mitchell teach the limitations set forth in Claim 9.
	Purwin further discloses said second axis of said second conduit is horizontally oriented (Element 244 shown in Fig. 7 and 8).



Regarding Claim 13, Purwin and Mitchell teach the limitations set forth in Claim 12.
	Purwin further discloses said at least one balloon includes a balloon with an opening formed therethrough, wherein said opening aligns with said second axis (Conduit 244 runs through entire balloon, therefore an opening is formed therethrough).

Regarding Claim 14, Purwin and Mitchell teach the limitations set forth in Claim 9.
	Purwin further discloses said at least one balloon includes a balloon with a first opening formed therethrough, wherein said first opening aligns with said second axis (Conduit 244 runs through entire balloon, therefore an opening is formed therethrough).

Regarding Claim 15, Purwin and Mitchell teach the limitations set forth in Claim 14.
	Purwin further discloses said at least one balloon includes a balloon with a second opening formed therethrough, wherein said second opening aligns with said first axis (Conduit 214 runs through entire balloon, therefore an opening is formed therethrough).

Regarding Claim 16, Purwin and Mitchell teach the limitations set forth in Claim 10.
	Purwin further discloses said controller responds to command signals transmitted from a remote source (“The onboard control element 280 may be included in an onboard computer for autonomously or semi-autonomously controlling and managing the UAV 200 and, in some examples, for enabling remote control by an inventory management system element such as inventory management system element 176 (FIG. 1) and/or a human pilot via remote control”, Col. 22 lines 44-50).




Regarding Claim 17, Purwin teaches a method of providing flight control to a lighter- than-air toy drone, said method comprising:
	providing at least one balloon that is inflated with a lift gas (“In various embodiments, the volume of the shell 202 and the particular lifting gas may be selected so as to provide a buoyant force that approaches, meets, or exceeds a weight of the components of the UAV and/or a weight of the components plus a projected range of weights representing a payload or cargo of the UAV”, Col. 17 lines 41-45);
	providing a first conduit that is supported by said at least one balloon, wherein said first conduit progresses along a first axis (Fig. 8 element 214), and wherein a first motorized propeller is disposed in said first conduit for selectively moving air through said first conduit to move said at least one balloon (Fig. 8 element 204);
	providing a second conduit that is supported by said at least one balloon, wherein said second conduit progresses along a second axis (Fig. 8 element 244), and wherein said second axis is perpendicular to said first axis (Shown in Fig. 7 and 8);
	Purwin fails to teach providing a set of motorized propellers, wherein said set of motorized propellers can be selectively controlled to move air in a common direction to move said at least one balloon along said second axis, and in opposing directions to generate a gyroscopic force that acts to rotate said at least one balloon about said first axis.
	However, Mitchell teaches providing a set of motorized propellers (Fig. 1D elements 120a and 116a), wherein said set of motorized propellers can be selectively controlled to move air in a common direction to move said at least one balloon along said second axis, and in opposing directions to generate a gyroscopic force that acts to rotate said at least one balloon about said first axis (“In an exemplary embodiment the first motor and the second motor of each rotor assembly may be configured to counter-rotate. However, it should be appreciated that this is not intended to be limiting, and in exemplary embodiments the first motor and the second motor of each rotor assembly may rotate in the same direction”, Par. [0036] lines 1-6).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fan system of Purwin to have included a second fan in the duct as shown in Mitchell. Doing so would have allowed for more control of the thrust and better gyroscopic control of the drone. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 107685854.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644